Citation Nr: 0831874	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In November 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to afford the veteran a VA examination regarding the asthma 
and provide him with proper VCAA notice.  Proper notice was 
provided in April 2008 and a VA examination was scheduled for 
May 2008.  

The veteran failed to report to this examination or to offer 
good cause for this failure.  Under 38 C.F.R. § 3.655(b) 
(2007), when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim 
and without any good cause, the claim shall be rated based on 
the evidence of record.  The action specified in the November 
2007 Remand completed, the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for developmental deformity of L5 with 
resultant spondylolysis in an August 1972 rating decision; 
the veteran did not appeal that decision.

2.  Evidence received since the August 1972 rating decision, 
which was not previously of record, is not material and does 
not raise a reasonable possibility of substantiating that 
claim.

3.  The veteran's asthma did not have its onset during the 
veteran's active military service and was not caused or 
aggravated by his active service.  


CONCLUSIONS OF LAW

1.  The August 1972 rating decision that denied a claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has not been received since the 
August 1972 rating decision that denied entitlement to 
service connection for a back disability and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156 (2007).

3.  The criteria for entitlement to service connection for 
asthma have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2007).  

For purposes of entitlement to benefits, the law provides 
that congenital or developmental defects are not deemed a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA General Counsel 
Precedent Opinion has held that service connection may be 
granted for disease, but not defects, which are congenital, 
developmental, or familial in origin when the evidence 
establishes the disorder was incurred in or aggravated by 
active service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990).  VA's General Counsel has also expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  Id.  On the other hand, the term 
"defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  Id.  Service connection may also be granted for a 
disability that resulted from a defect which was subject to a 
superimposed disease or injury during service.  Id.

In an August 1972 rating decision, the RO denied an earlier 
claim by the veteran for service connection for a low back 
disability because a VA medical opinion characterized the 
veteran's disability as a developmental deformity.  For 
purposes of entitlement to benefits, the law provides that 
congenital or developmental defects are not deemed a disease 
or injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  A copy of that decision and 
of the veteran's right to appeal was mailed to him that same 
month.  The veteran did not appeal the August 1972 decision 
and, thus, the decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

A new claim for entitlement to service connection for a back 
disability was received by VA in April 2003.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's claim for service connection for 
a back disability because there was no medical evidence that 
his disability was caused or aggravated by active service.  
Rather, the VA examiner concluded that the veteran suffered 
from a developmental deformity of the L5 vertebra.  Thus, for 
evidence in this case to be considered new and material, it 
must raise a reasonable possibility of establishing a nexus 
between the veteran's current low back disability and his 
service.  Specifically, the veteran must present competent 
medical evidence either that his low back disability is not a 
developmental defect but rather was caused by an in-service 
disease or injury or that an in-service disease or injury 
aggravated his developmental defect.  

The veteran has submitted medical records from a the Texas 
Department of Criminal Justice , as well as VA treatment 
records from 2007, documenting medical treatment he has 
received since his previous claim, including treatment for 
low back pain.  While these records are new and non-
cumulative, they fail to address the etiology of the 
veteran's low back disability and whether it was caused or 
aggravated by an injury in service many years ago.

VA treatment records offer no information relating to when or 
why the veteran first began to experience low back pain, 
noting only in a May 2007 note that the veteran's low back 
pain is "chronic" in nature.  An August 2001 treatment note 
from the Texas Department of Criminal Justice reports that 
the veteran injured his back, knee, and left shoulder in a 
fall in 2000 (many years after service).  Another treatment 
note from April 2003 records that the veteran had experienced 
low back pain for "several years."  

These notes provide evidence against the veteran's claims 
that an injury he suffered in-service caused or aggravated 
his low back disability.  Thus, this new evidence is not 
"material" and the veteran's claim cannot be reopened.  

The veteran is also seeking entitlement to service connection 
for asthma.  

At his enlistment examination in November 1967, the veteran's 
lungs and chest were normal and he did not report any 
respiratory problems, including asthma.  Service treatment 
records show that in September 1968 the veteran sought 
medical treatment for a night cough of two weeks duration.  
In March 1969, he complained of chest pain and asthma like 
wheezing and was diagnosed with possible pneumonia.  At his 
separation examination in September 1971, the veteran's lungs 
and chest were again observed to be normal and no respiratory 
problems were noted by the examiner.  The veteran self-
reported experiencing shortness of breath and pain or 
pressure in his chest, but denied having asthma, providing 
evidence against the claim.  

In an Authorization and Consent to Release Information form, 
dated July 5, 2003, the veteran reported that he first 
received treatment for asthma in 1985, over ten years after 
separation from service.  

The earliest diagnosis of asthma of record is noted in 
September 2001 treatment records from the Texas Department of 
Criminal Justice.  In a September 2001 treatment note, the 
veteran reported that his breathing problems only started two 
or three years ago, providing evidence against his claims 
that his asthma began during service.  

In a January 2003 treatment note, the veteran's asthma is 
designated "inactive" and the note includes an instruction 
to "please put in ccc for COPD (chronic obstructive 
pulmonary disorder) not asthma."  

A VA treatment note from May 2007 included a diagnosis of 
COPD vs. asthma.  A later treatment note from November 2007 
listed only a diagnosis of COPD, not asthma.  The veteran's 
VA Problem List did not list asthma as a condition for which 
the veteran is being treated, providing more evidence against 
this claim.  

As the Board has discussed above, service connection requires 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Here, there is no medical evidence of record connecting a 
current diagnosis of asthma with an in-service disease or 
injury.  There is no evidence of an in-service diagnosis of 
asthma and the veteran's own statements suggest that he was 
not diagnosed with asthma until many years after separation 
from service.  

While the veteran did report experiencing shortness of breath 
and chest pain in service and experienced asthma-like 
wheezing on one occasion, neither he nor the Board is 
competent to render an opinion as whether these symptoms are 
related to the veteran's later diagnosis of asthma.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran is competent to report experiencing 
symptoms such as shortness of breath or chest pain, he is not 
competent to offer an opinion as to the etiology of his 
asthma, including whether this problem is related to service 
many years ago.  Unlike varicose veins or a dislocated 
shoulder, such a complex question as the etiology of a 
respiratory disorder based on service in the 1970's requires 
medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  The veteran has not demonstrated any such 
expertise.  Hence, his contentions are not competent evidence 
regarding the cause of his asthma.  

VA attempted to afford the veteran an examination in May 2008 
so that a medical professional could render an opinion as to 
whether it was more likely than not that the veteran's asthma 
was related to an in-service disease or injury.  However, the 
veteran failed to attend that examination without good cause 
shown.  Under 38 C.F.R. § 3.655(b) (2007), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim and without any good 
cause, the claim shall be rated based on the evidence of 
record.  Here, the evidence of record weighs against a 
finding that the veteran's asthma had onset during the 
veteran's service or was caused or aggravated by his service.  

In any event, the Board finds that the service and post-
service medical record provides evidence against this claim, 
outweighing the veteran's statements.

Accordingly, the Board finds that service connection for 
asthma is not warranted.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA duty to notify was partially satisfied by way 
of a letter sent to the veteran in June 2003 prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate his 
claims for service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

An April 2008 letter also informed the veteran that he must 
submit new and material evidence to reopen his claim for 
entitlement to service connection for a developmental 
deformity L5 with resultant spondylolysis; providing him with 
the proper definition of new and material evidence.  As part 
of the definition of "material" evidence, the letter 
informed the appellant that the evidence must pertain to the 
reason that his claim was previously denied.  A review of the 
November 1972 rating decision denying his claim for service 
connection shows that the veteran's claim was denied because 
the veteran failed to provide evidence that his low back 
disability had its onset during service or was caused by his 
service.  

However, the March 2006 and April 2008 notice letters were 
not provided to the veteran prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the March 2006 and April 2008 letters were not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2006, after the March 2006 notice 
letter, and a supplemental statement of the case in May 2008, 
after the April 2008 notice letter.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records 
and private treatment records from the Texas Department of 
Criminal Justice.  The VA also attempted to obtain additional 
private medical records of treatment the veteran received 
following separation from service.  However, VA was unable to 
locate some service providers due to the veteran's inability 
to remember critical details about where he received 
treatment and the remaining service providers either did not 
have any of the veteran's records or did not respond.  VA 
scheduled an examination in May 2008, but the veteran failed 
to appear.  

Under 38 C.F.R. § 3.655(b) (2007), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim and without any good cause, the 
claim shall be rated based on the evidence of record.  Here, 
the veteran has failed to offer any explanation for his 
failure to appear for his scheduled examination and he has 
made no attempt to reschedule the examination.  In June 2006, 
he informed VA that he had no additional evidence or 
information to submit and requested that his case be sent to 
the Board for review.  Under these circumstances, the Board 
finds that remanding for an additional examination is not 
warranted.  Instead, the appeal will be decided based on the 
evidence of record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


